IN THE COMMONWEALTH COURT OF PENNSYLVANIA


222 Development Group, LLC,              :
                  Appellant              :
                                         :
            v.                           :    No. 1541 C.D. 2016
                                         :
Maxatawny Township and                   :
Maxatawny Township Municipal             :
Authority                                :


                                     ORDER


             NOW, July 7, 2017, having considered appellant’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge